DETAILED ACTION
This office action is in response to applicant’s amendment filed on 01/21/2022.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and are directed towards system, method, and apparatus for Trusted Startup of Blockchain Integrated Station.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 01/21/2022 have been fully considered.
A) Applicant’s arguments, with respect to the newly amended limitation of claims 1, 8, and 15, that Berlin and Beecham fail to teach “the cryptographic acceleration card is capable of performing key management, encryption and decryption, and signature verification for the blockchain integrated station” (page 10-11 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US Pub. 2014/0215196) filed on Jan. 25, 2013 in view of Beecham (US Pub. 2019/0340379) filed on Jul. 18, 2019 and Cochell et al. (US Patent 11,144,652), hereinafter Cochell, filed on Dec. 19, 2019.
	Regarding claim 1, Berlin teaches a station comprising (para 13, line 1-13; a PC or computing device):
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Berlin teaches at least one processor (para 20, line 1-5; a processor); and 

receiving, by the station, a startup instruction (para 13, line 1-13 and para 23, line 1-15; intercepting driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver); 
sending, by the station, the current hash value to a cryptographic acceleration card comprised in the station (para 20, line 1-8 and para 25, line 1-10; secure hash verification engine 304 of computing device receive the calculated secure hash),
wherein the cryptographic acceleration card is capable of performing signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach the blockchain integrated station 
the blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Berlin and Beecham do not teach wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption
Cochell teaches wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption (col. 3, line 3-18 and col. 9, line 26-41; programmable IC, such as hardware acceleration card, stores key used for encryption/decryption of bitstreams and performs authentication of bitstreams with an authentication signature)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Beecham to incorporate the teachings of Cochell to provide programmable 
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison performed by secure hash verification engine on the computed secure hash to a stored whitelist secure hash); and 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 3, Berlin, Beecham, and Cochell teach apparatus of claim 1.

Regarding claim 4, Berlin, Beecham, and Cochell teach apparatus of claim 1.
	Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 
sending, by the blockchain integrated station, a request to a provider of the disk image to obtain an additional disk image; 
terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 5, Berlin, Beecham, and Cochell teach apparatus of claim 1.
	Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, reading, by the station, a backup disk image from a trusted execution environment of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified);
Berlin does not teach a blockchain integrated station 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham. 
Berlin teaches replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 6, Berlin, Beecham, and Cochell teach apparatus of claim 5.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, 
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 7, Berlin, Beecham, and Cochell teach apparatus of claim 1.
Berlin does not teach wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip, and 

Beecham teaches wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip (para 34, line 1-12 and para 41, line 1-11; the embedded computing device may include a network interface card), and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface (para 34, line 1-12 and para 45, line 1-16; a host system 400 in communication with tamper-evident, immutable data repository 408, such as through an interface to the secure distributed storage 16), or a standardized cross-chain service interface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository, such as through an interface to the secure distributed storage.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 8, Berlin teaches a computer-implemented method comprising:
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Berlin teaches receiving, by the station, a startup instruction (para 13, line 1-13 and para 23, line 1-15; intercepting driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver); 

 wherein the cryptographic acceleration card is capable of performing signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach the blockchain integrated station 
Beecham teaches the blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.

Cochell teaches wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption (col. 3, line 3-18 and col. 9, line 26-41; programmable IC, such as hardware acceleration card, stores key used for encryption/decryption of bitstreams and performs authentication of bitstreams with an authentication signature)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Beecham to incorporate the teachings of Cochell to provide programmable IC, such as hardware acceleration card, stores key used for encryption/decryption of bitstreams and performs authentication of bitstreams with an authentication signature.  Doing so would allow for hardware to be sufficiently robust to withstand attacks from malicious actors and to ensure that the configuration data was generated by a trusted source, as recognized by Cochell.
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 10, Berlin, Beecham, and Cochell teach method of claim 8.
Berlin teaches wherein the hash value stored in the cryptographic acceleration card is generated by a provider of the disk image by computing the disk image in a trusted execution environment (para 11, line 1-16 and para 15, line 1-13; the computing device may store the whitelist 108 containing the secure hashes for the pre-boot drivers images that may be compiled by a trusted third party fabricated for the computing device).
Regarding claim 11, Berlin, Beecham, and Cochell teach method of claim 8.
Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 

terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 12, Berlin, Beecham, and Cochell teach method of claim 8.
Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the 
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham. 
Berlin teaches replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 13, Berlin, Beecham, and Cochell teach method of claim 12.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, line 1-16 and para 24, line 1-16; secure hash computations may be performed for pre-boot driver image, where they may be stored for performing verification).
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 14, Berlin, Beecham, and Cochell teach method of claim 8.

wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface.
Beecham teaches wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip (para 34, line 1-12 and para 41, line 1-11; the embedded computing device may include a network interface card), and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface (para 34, line 1-12 and para 45, line 1-16; a host system 400 in communication with tamper-evident, immutable data repository 408, such as through an interface to the secure distributed storage 16), or a standardized cross-chain service interface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository, such as through an interface to 
Regarding claim 15, Berlin teaches a computer-implemented system comprising:
  	one or more stations (para 13, line 1-13; a PC or computing device); and
Berlin does not teach blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Berlin teaches one or more computer memory devices coupled with the one or more stations and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more stations, perform one or more operations comprising (para 13, line 1-13 and para 
receiving, by the station, a startup instruction (para 13, line 1-13 and para 23, line 1-15; intercepting driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver); 
sending, by the station, the current hash value to a cryptographic acceleration card comprised in the station (para 20, line 1-8 and para 25, line 1-10; secure hash verification engine 304 of computing device receive the calculated secure hash),
 wherein the cryptographic acceleration card is capable of performing signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach the blockchain integrated station 
Beecham teaches the blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Berlin and Beecham do not teach wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption
Cochell teaches wherein the cryptographic acceleration card is capable of performing key management, encryption and decryption (col. 3, line 3-18 and col. 9, line 26-41; programmable IC, such as hardware acceleration card, stores key used for encryption/decryption of bitstreams and performs authentication of bitstreams with an authentication signature)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Beecham to incorporate the teachings of Cochell to provide programmable IC, such as hardware acceleration card, stores key used for encryption/decryption of bitstreams and performs authentication of bitstreams with an authentication 
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison performed by secure hash verification engine on the computed secure hash to a stored whitelist secure hash); and 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 17, Berlin, Beecham, and Cochell teach system of claim 15.
Berlin teaches wherein the hash value stored in the cryptographic acceleration card is generated by a provider of the disk image by computing the disk image in a trusted execution environment (para 11, line 1-16 and para 15, 
Regarding claim 18, Berlin, Beecham, and Cochell teach system of claim 15.
	Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 
sending, by the blockchain integrated station, a request to a provider of the disk image to obtain an additional disk image; 
terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)

Regarding claim 19, Berlin, Beecham, and Cochell teach system of claim 15.
	Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, reading, by the station, a backup disk image from a trusted execution environment of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified);
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to 
replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 20, Berlin, Beecham, and Cochell teach system of claim 19.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, line 1-16 and para 24, line 1-16; secure hash computations may be performed for pre-boot driver image, where they may be stored for performing verification).
Berlin does not teach a blockchain integrated station 
Beecham teaches a blockchain integrated station (para 34, line 1-12 and para 39, line 1-19; a host system 400 in communication with tamper-evident, immutable data repository 408 for firmware image validation when performing installation and execution)
.
4.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin in view of Beecham, Cochell, and Salomon (US Pub. 2019/0065709) filed on Jan. 8, 2018.
Regarding claim 2, Berlin, Beecham, and Cochell teach apparatus of claim 1.
	Berlin, Beecham, and Cochell do not teach wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.

a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices); or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin, Beecham, and Cochell to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Regarding claim 9, Berlin, Beecham, and Cochell teach method of claim 8.

a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
	Salomon teaches wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices); or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.

Regarding claim 16, Berlin, Beecham, and Cochell teach system of claim 15.
	Berlin, Beecham, and Cochell do not teach wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
	Salomon teaches wherein the disk image comprises at least one of: 

a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin, Beecham, and Cochell to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Chauhan et al. (US .
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/OLEG KORSAK/Primary Examiner, Art Unit 2492